

117 S1070 IS: End the Border Crisis Now Act
U.S. Senate
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1070IN THE SENATE OF THE UNITED STATESApril 12, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to modify provisions relating to asylum eligibility.1.Short titleThis Act may be cited as the End the Border Crisis Now Act.2.Asylum eligibility for certain aliens lawfully admitted to the United StatesSection 208(a) of the Immigration and Nationality Act (8 U.S.C. 1158(a)) is amended—(1)in paragraph (1), by striking is physically present and all that follows through United States waters) and inserting has been lawfully admitted to the United States; and (2)in paragraph (2), by amending subparagraph (A) to read as follows:(A)Safe third countryParagraph (1) shall not apply to an alien if the Attorney General or the Secretary of Homeland Security determines that—(i)the alien may be removed, pursuant to a bilateral or multilateral agreement, to a country (other than the country of the alien’s nationality or, in the case of an alien having no nationality, the country of the alien’s last habitual residence) in which the alien’s life or freedom would not be threatened on account of race, religion, nationality, membership in a particular social group, or political opinion, and where the alien would have access to a full and fair procedure for determining a claim to asylum or equivalent temporary protection, unless the Attorney General or the Secretary of Homeland Security finds that it is in the public interest for the alien to receive asylum in the United States; or(ii)during the 180 days immediately preceding the admission of the alien to the United States, the alien was physically present in a country described in clause (i), unless the alien demonstrates, by clear and convincing evidence, that—(I)the alien applied for asylum or equivalent temporary protection in such country and was denied asylum or equivalent temporary protection; or(II)the conditions in the country of the alien’s nationality have significantly changed for the worse since the alien was physically present in a country described in clause (i)..